DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     CHRISTOPHER B. FARRELL,
                            Appellant,

                                     v.

         ALLYSON MANLEY MCBRIDE and JOHN MCBRIDE,
                         Appellees.

                               No. 4D16-2307

                              [October 5, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Karen     M.    Miller,   Judge;   L.T.    Case    No.
502015DR009084XXXXNB.

  Nancy A. Hass of Nancy A. Hass, P.A., Hollywood, for appellant.

  Allyson McBride and John McBride, Loxahatchee, pro se.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.